DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/14/2022,7/27/2022 and 1/15/2021 was filed.  The submission is incompliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takagi (US 3,878,350).

With regards to claim 16, Takagi discloses a cooking appliance microwave cooking apparatus, Title) comprising: a cooking chamber configured to cook food therein and openable in a first direction (oven cavity 2, Fig. 2); and a plurality of heaters configured to supply heat to the food and disposed at one side of the cooking chamber (browner unit 17 having two sets of heating pipes 31, Fig. 5), wherein: the plurality of heaters each have a long axis extending in the first direction (Fig. 5), a first heater among the plurality of heaters is disposed at a first position in a second direction perpendicular to the first direction with respect to a center of the cooking chamber, and a second heater among the plurality of heaters is disposed at a second position opposite to the first position in the second direction with respect to the center of the cooking chamber (first set of heating pips 31 are spaced apart from the other, Fig. 5).
With regards to claim 20, Takagi discloses a cooking appliance (microwave cooking apparatus, Title) comprising: a cooking chamber configured to cook food therein and openable in a first direction (oven cavity 2, Fig. 2); a shelf provided to be inserted into the cooking chamber in the first direction and on which food is placed (shelf means on which the foodstuff to be heated can be placed, col 4, lines 32-35); and a heating source configured to supply heat to the shelf (browner unit 17, Fig. 2), wherein: the heating source includes a plurality of heaters disposed at one side of the cooking chamber and configured to supply heat to one side of the shelf (heater pipes 31, Fig. 5) and a magnetron disposed at an other side of the cooking chamber and configured to generate high frequency waves to be supplied to another side of the shelf (magnetron circuit 5, Fig. 1), and the plurality of heaters each have a long axis extending in the first direction and are arranged spaced apart from each other in a second direction perpendicular to the first direction (Fig. 5). 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9,14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over applicant admitted prior art Sato et al (JP2001076854A) in view of applicant admitted prior art Wha (KR1020070139492).

With regards to claim 1, Sato et al discloses a cooking appliance (microwave oven 100, Fig. 2) comprising: a cooking chamber configured to cook food therein and openable in a first direction (cavity 113, Fig. 2); a shelf provided to be inserted into the cooking chamber in the first direction and on which food is placed (Fig. 2); and a plurality of heaters configured to supply heat to the shelf and disposed at one side of the cooking chamber (each heaters 114, Fig. 2), wherein: the shelf includes a first area arranged at one side in a second direction perpendicular to the first direction and a second area arranged at another side in the second direction (Fig. 2), the plurality of heaters includes a first heater disposed to correspond to the first area in a third direction perpendicular to the first area and the second area and a second heater disposed to correspond to the second area in the third direction (each of heater 114 has individual heaters that span the length of the cavity 113, Fig. 2).
Sato et al does not teach the plurality of heaters are configured to provide more heat to the first area than to the second area.
Wha teaches the plurality of heaters are configured to provide more heat to the first area than to the second area (heater of heating furnace 1 has zones A,B and C wherein zone B has less heat dissipation than zone A and C, paragraph 0006, lines 1-2).
It would have been obvious to one skilled in the art at the time the invention was made to modify the heater of Sato et al with the heater of Wha in order to provide highly controllable heating element in a cooking appliance. 
With regards to claim 2, Wha teaches wherein the plurality of heaters generate heat independent of each other (each zone A,B and C have a separate independent controller 6, Fig. 1).
	With regards to claim 3, Sato et al discloses wherein the shelf includes a long side extending in the second direction and a short side extending in the first direction (shelf is the length and width of the cavity 113, Fig. 2). 
	With regards to claim 4, Sato et al discloses wherein the plurality of heaters each have a long axis extending in the first direction and are spaced apart from each other in the second direction (heaters 114 each have a long axis and are spaced apart, Fig. 2).
With regards to claim 5, Sato et al discloses comprising a power supply configured to supply electricity to the plurality of heaters (each heater 114 and 142 has heater terminals 144 that are connected to a power supply, Fig. 3), wherein the plurality of heaters each include a body portion (heater body 144, Fig. 3), wherein electricity connectors are disposed at both end portions of the body portion in a direction along the long axis that are electrically connected to the power supply (terminals 144, Fig. 3).
	With regards to claim 6, Sato et al discloses wherein the body portion includes a heating area in which heat is generated by a heat generator (heater 114 and 142, Fig. 3); and a non-heating area formed between the heating area and the electricity connectors where no heat is generated (terminals 144 at the end of heater 142, Fig. 3), wherein the plurality of heaters are disposed such that the heating area is not exposed to an outside of the cooking chamber (Fig. 4).
With regards to claim 7, Sato et al discloses a wire connecting the power supply to each of the electricity connectors, wherein the electricity connectors are coupled to the wire in the third direction (terminal wires 144c, Fig. 3) . 
	With regards to claim 8, Sato et al discloses wherein each of the electricity connectors includes a flange extending in the first direction and a fastening member fastened to the flange in the third direction such that the flange is coupled to the wire (each terminal wire 144c includes a wider part that extends along the width of heating portion 140, Fig. 3).
	With regards to claim 9, Sato et al wherein the shelf further includes a third area arranged between the first area and the second area in the second direction (zone A is first portion, zone C is a second area and zone B is third area, Fig. 5), the plurality of heaters further includes a third heater disposed to correspond to the third area in the third direction (each zones A,B and C each have heaters, Fig. 5), and the plurality of heaters are provided to supply a different amount of heat to each of the first area, the second area, and the third area (eater of heating furnace 1 has zones A,B and C wherein zone B has less heat dissipation than zone A and C, paragraph 0006, lines 1-2).
	With regards to claim 14, Wha teaches an auxiliary heater disposed at a side opposite to the plurality of heaters in the cooking chamber, the auxiliary heater configured to supply heat to the shelf (one of heating zones A,B and C can be considered an auxiliary heater to heat the substrate on shelf 2, Fig. 1).
	With regards to claim 15, Wha teaches wherein the first heater is provided to generate an amount of heat that is equal to or greater than an amount of heat generated by the second heater (wherein the first heater is provided to generate an amount of heat that is equal to or greater than an amount of heat generated by the second heater, paragraph 0006, lines 1-2).

Claim(s) 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al and Wha as applied to claims 1-9,14 and 15 above, and further in view of Jeon et al (US 9,781,777).
	
With regards to claim 10, Sato et al and Wha does not teach a magnetron disposed at a side opposite to the plurality of heaters in the cooking chamber and configured to generate high frequency waves to be supplied to the shelf, wherein the shelf further includes a heat generating portion that is heated by the high frequency waves generated by the magnetron.
Jeon et al teaches a magnetron disposed at a side opposite to the plurality of heaters in the cooking chamber and configured to generate high frequency waves to be supplied to the shelf (magnetron on the side of microwave  and configured to heat tray 20, col 8, lines 20-25), wherein the shelf further includes a heat generating portion that is heated by the high frequency waves generated by the magnetron (tray 20 has heat generators 22, Fig. 3).
It would have been obvious to one skilled in the art at the time the invention was made to modify the heating appliance of Sato et al and Wha with the magnetron placement and heat generating portion as taught by Jeon et al in order to improve the efficiency of a heating apparatus. 
	With regards to claim 11, Jeon et al teaches the shelf further includes a first surface in which the first and second areas are located and a second surface opposite to the first surface in the third direction on which the heat generating portion is arranged, and the heat generating portion is provided to cover the first and second areas in the second direction (tray 20 has tray unit 21 and support 31 wherein the tray unit 21 has heat generators 22, Fig. 2).
	With regards to claim 12, Jeon et al teaches wherein the heat generating portion is configured to supply a same amount of heat to each of the first area and the second area (heat generators 22 are evenly distributed over the surface of tray unit 21 that has first generating part 22a and second heat generating part 22b, Fig. 3).
	With regards to claim 13, Jeon et al teaches wherein the heat generating portion is formed of ferrite (heat generators may be formed of at least one of carbon, graphite and ferrite, col 1, lines 60-63).

Claim(s) 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi as applied to claim 16 above, and further in view of Wha.

	With regards to claim 17, Takagi does disclose a shelf provided to be inserted into the cooking chamber in the first direction and on which food is placed, wherein: the shelf includes a first area supplied with heat by the first heater and a second area supplied with heat by the second heater (shelf means on which the foodstuff to be heated can be placed, col 4, lines 32-35).
	Takagi does disclose the first area and the second area are each supplied with a different temperature of heat.
Wha teaches the first area and the second area are each supplied with a different temperature of heat (heater of heating furnace 1 has zones A,B and C wherein zone B has less heat dissipation than zone A and C, paragraph 0006, lines 1-2).
It would have been obvious to one skilled in the art at the time the invention was made to modify the heater of Takagi with the heater of Wha in order to provide highly controllable heating element in a cooking appliance. 
	With regards to claim 18, Wha teaches wherein a third heater among the plurality of heaters is disposed between the second position and the first position (zone C heater is between the heater of zones A and B, Fig. 2). 
	With regards to claim 19, Takagi discloses wherein the shelf includes a long side extending in the second direction and a short side extending in the first direction (shelf means on which the foodstuff to be heated can be placed, col 4, lines 32-35).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786. The examiner can normally be reached Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                            
/THOMAS J WARD/Examiner, Art Unit 3761            
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761